Timlin, J.
The same question of pleading is presented as was relied upon in Rogers-Ruger Co. v. School Directors, ante, p. 135, 120 N. W. 849. The bill of exceptions in this •case appears to be a copy of the bill in that case. The court found as a fact “that said described orders were directed to be issued at special meetings of the said board of school directors held on the respective dates upon which the orders were issued, at which meetings there were present only two members •of said board, to wit, Thomas Doherty and Arthur Piefke, and that no notice of any of said meetings was given, and the third member of said board of directors had no notice or knowledge of said meetings or any or either of them.” Erom this the court concluded that all the orders were invalid and constituted no indebtedness. The bill of exceptions is certified to contain all the evidence, but it contains no evidence bearing upon the fourth or fifth findings of fact, and neither ■of these findings is conclusive upon the defendant’s liability •or nonliability. The levy of $3,000 for a new schoolhouse might or might not authorize the purchase of a site, depending upon the proper construction of the resolution, and affected, it may be, by proof dehors the record of facts and cir*144cumstances. The site might have been lawfully purchased out of other funds under the charge of the board. All this is-the subject of proof, and the party alleging invalidity must, show it. . .
Eor the further reasons given in Rogers-Ruger Company against the same defendant and decided herewith {ante, p. 135), the judgment of the superior court must be reversed and the cause remanded for a new trial.
By the Court. — It is so ordered.